Order of disposition, Family Court, New York County (Jane Pearl, J.), entered on or about July 31, 2008, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree, attempted assault in the third degree and menacing in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. There was ample evidence to corroborate the testimony of appellant’s accomplice (see People v Caban, 5 NY3d 143, 155 [2005]). Concur—Andrias, J.E, Buckley, Moskowitz, DeGrasse and Richter, JJ.,